     Case 2:12-cr-00326-MCE-KJN Document 262 Filed 09/14/20 Page 1 of 5

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                   No. 2:12-cr-00326-MCE
12                     Plaintiff,
13          v.                                    ORDER
14    JOHN WINTON HARRIS,
15                     Defendant.
16

17         Defendant John Winton Harris (“Defendant”) was convicted by a jury for

18   Possession with Intent to Distribute Cocaine Base in violation of 21 U.S.C. § 841(a)(1).

19   He was sentenced on January 15, 2015, to two hundred and sixty-two (262) months of

20   imprisonment. Presently before the Court is Defendant’s Emergency Motion for

21   Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 252. The

22   Government opposes Defendant’s request. ECF No. 261. For the reasons that follow,

23   his Motion is DENIED.

24         Defendant contends that “extraordinary and compelling circumstances” exist such

25   that he should be released prior to his current anticipated release date in January 2032.

26   More specifically, according to Defendant, his “diagnoses of asthma, sickle cell anemia,

27   and history of tuberculosis make him highly vulnerable to [COVID-19].” ECF No. 252, at

28   8-9. Furthermore, “given his medical history, continued incarceration at FCI Lompoc
                                                  1
     Case 2:12-cr-00326-MCE-KJN Document 262 Filed 09/14/20 Page 2 of 5

1    places [Defendant] at an extraordinary risk of death or serious injury, and such risk
2    warrants a reduction in [Defendant’s] sentence.” Id. at 2. Even having considered his
3    medical issues, the Court concludes that Defendant’s release would be inappropriate.
4           “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes
5    a final judgment’ and may not be modified by a district court except in limited
6    circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in original;
7    quoting 18 U.S.C. § 3582(b)). Those circumstances are delineated in 18 U.S.C.
8    § 3582(c). “Effective December 21, 2018, the First Step Act of 2018 amended 18 U.S.C.
9    § 3582(c)(1)(A) to permit an inmate, who satisfies certain statutorily mandated
10   administrative procedures, to file a motion with the district court for compassionate
11   release.” Riley v. United States, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020)
12   (citing 18 U.S.C. § 3582(c)(1)(A)). That statute now provides:
13                 (c) Modification of an imposed term of imprisonment.—
                   The court may not modify a term of imprisonment once it has
14                 been imposed except that—
15                 (1) in any case—
16                 (A) the court, upon motion of the Director of the Bureau of
                   Prisons [(“BOP”)], or upon motion of the defendant after the
17                 defendant has fully exhausted all administrative rights to
                   appeal a failure of the [BOP] to bring a motion on the
18                 defendant's behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant's facility,
19                 whichever is earlier, may reduce the term of imprisonment
                   (and may impose a term of probation or supervised release
20                 with or without conditions that does not exceed the unserved
                   portion of the original term of imprisonment), after considering
21                 the factors set forth in section 3553(a) to the extent that they
                   are applicable, if it finds that—
22
                   (i) extraordinary and compelling reasons warrant such a
23                 reduction;
24                 ....
25                 and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission . . . .
26
     18 U.S.C. § 3582(c)(1)(A)(i).
27
     ///
28
                                                   2
     Case 2:12-cr-00326-MCE-KJN Document 262 Filed 09/14/20 Page 3 of 5

1           “Thus, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly
2    petition a district court for compassionate release, removing the BOP’s prior exclusive
3    gatekeeper role for such motions.” Riley, 2020 WL 1819838, at *5. “The statute now
4    provides the court with authority to reduce a sentence upon the motion of a defendant if
5    three conditions are met: (1) the inmate has either exhausted his or her administrative
6    appeal rights of BOP’s failure to bring such a motion on the inmate’s behalf or has
7    waited until 30 days after the applicable warden has received such a request; (2) the
8    inmate has established ‘extraordinary and compelling reasons’ for the requested
9    sentence reduction; and (3) the reduction is consistent with the Sentencing
10   Commission’s policy statement.” Id. (footnote omitted).
11          The starting point for the policy statement referenced in the third prong is United
12   States Sentencing Guidelines (“USSG”) § 1B1.13, which provides:
13                 [T]the court may reduce a term of imprisonment (and may
                   impose a term of supervised release with or without conditions
14                 that does not exceed the unserved portion of the original term
                   of imprisonment) if, after considering the factors set forth in 18
15                 U.S.C. § 3553(a), to the extent that they are applicable, the
                   court determines that--
16
                   (1)(A) Extraordinary and compelling reasons warrant the
17                 reduction; or
18                 (B) The defendant (i) is at least 70 years old; and (ii) has
                   served at least 30 years in prison pursuant to a sentence
19                 imposed under 18 U.S.C. § 3559(c) for the offense or offenses
                   for which the defendant is imprisoned;
20
                   (2) The defendant is not a danger to the safety of any other
21                 person or to the community, as provided in 18 U.S.C. §
                   3142(g); and
22
                   (3) The reduction is consistent with this policy statement.
23
            Since Defendant is less than 70 years old and was not sentenced pursuant to 18
24
     U.S.C. § 3559(c), he is only “entitled to relief if he demonstrates that (1) extraordinary
25
     and compelling reasons warrant a sentence reduction, (2) he is not a danger to the
26
     safety of others or the community, and (3) any requested reduction is consistent with the
27
     policy statement.” Riley, 2020 WL 1819838, at *6.
28
                                                    3
     Case 2:12-cr-00326-MCE-KJN Document 262 Filed 09/14/20 Page 4 of 5

1           “The Sentencing Commission’s application notes to this policy statement provide
2    further guidance.” Id. Indeed, the notes explain that “extraordinary and compelling
3    reasons” exist when:
4                   (A) Medical Condition of the Defendant.
5                         ....
6                         (ii) The defendant is—
7                                (I) suffering from a serious physical or medical
                                 condition,
8
                                 (II) suffering from a serious functional or
9                                cognitive impairment, or
10                               (III) experiencing deteriorating physical or mental
                                 health because of the aging process,
11
                                 that substantially diminishes the ability of the
12                               defendant to provide self-care within the
                                 environment of a correctional facility and from
13                               which he or she is not expected to recover.
14   U.S.S.G. § 1B1.13 cmt. n.1 (emphasis added).
15          Here, Defendant contends he suffers from serious physical or medical conditions
16   that make him particularly vulnerable to COVID-19 such that he qualifies for release.
17   Defendant bears the burden of showing he is consequently entitled to relief, United
18   States v. Holden, 2020 WL 1673440, at *3 (D. Or. Apr. 6, 2020), and he has not met that
19   burden here.
20          Having presided over this case for years, including through trial and sentencing of
21   this Defendant, the Court is intimately familiar with both this individual and the facts of
22   this case. As a result, after consideration of the foregoing, including the factors under 18
23   U.S.C. § 3553(a), it absolutely agrees with the Government that, even assuming
24   Defendant’s medical conditions were sufficient to qualify him for consideration for
25   release, which the Court does not address, such release would be inappropriate
26   because he is a danger to the community.
27          In the years following his conviction, Defendant has shown both a lack of remorse
28   and extremely threatening behavior. Defendant has sent numerous letters to the U.S.
                                                    4
     Case 2:12-cr-00326-MCE-KJN Document 262 Filed 09/14/20 Page 5 of 5

1    Attorney’s Office in which “he disclaims responsibility for his conduct, admits to having
2    committed multiple—more heinous—crimes, for which he was never arrested, and
3    threatens the lives of the prosecutors, the judge, and the wider population, including,
4    specifically, children.” Gov. Opp. at 4; see Gov. Exh. 1. The language in these letters is
5    quite disturbing, with Defendant promising to kill innocent people and vowing that the
6    Court and attorneys involved in his case will pay for what they did to him. See, e.g.,
7    Gov. Exh. 1, at 5, 8, 14. The Court itself has experienced Defendant’s violent nature
8    firsthand when Defendant was removed from the courtroom during the March 31, 2017
9    evidentiary hearing after becoming physical and wishing death upon the Court. See
10   ECF No. 188, at 64-68.
11          Defendant’s animosity and threatening behavior also extends to persons closest
12   to him as he has “a proven history of domestic abuse and violence toward those in his
13   most intimate circles, including his romantic partners and at least one child.” Gov. Opp.
14   at 16. This is especially worth noting since Defendant proposes to live with his mother
15   and brother should he be released. Def.’s Mot. at 15. In fact, the events leading to
16   Defendant’s arrest for the crime underlying this case began with a 911 call in which
17   Defendant was seen grabbing and throwing his estranged wife by the hair in an
18   apartment complex parking lot. Gov. Opp. at 2. All of the foregoing leaves no room for
19   doubt that this Defendant remains a danger to society.
20          Having found that Defendant is a danger to the community and having considered
21   all of the factors set forth in 18 U.S.C. § 3553(a), the Court thus concludes that release
22   would be inappropriate. Defendant’s Emergency Motion for Compassionate Release
23   (ECF No. 252) is thus DENIED.
24          IT IS SO ORDERED.
25   Dated: September 14, 2020
26

27

28
                                                   5
